529 So.2d 1247 (1988)
Tony Christopher BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 87-1330.
District Court of Appeal of Florida, Fourth District.
August 17, 1988.
Rehearing Denied September 14, 1988.
Richard L. Jorandby, Public Defender, and Tanja Ostapoff, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Carolyn V. McCann, Asst. Atty. Gen., West Palm Beach, for appellee.

ON MOTION FOR REHEARING
PER CURIAM.
We grant appellant's motion for rehearing and clarification and we withdraw our original opinion and substitute the following:
The defendant appeals his conviction of both robbery with a firearm and aggravated assault with a firearm. He contends that the trial court erred in convicting him and imposing sentences on both charges when they were predicated on a single act. We agree and reverse. Carawan v. State, 515 So.2d 161 (Fla. 1987); State v. Crumley, 512 So.2d 183 (Fla. 1987); Taylor v. State, 391 So.2d 788 (Fla. 1st DCA 1980).
The defendant also contended that a conviction for a robbery defendant committed prior to the instant robbery should not have been factored in his guidelines scoresheet because the conviction for the prior robbery occurred after the commission of the instant offense. We hold that the trial court correctly scored this as a prior offense. Cousins v. State, 507 So.2d 651 (Fla. 2d DCA 1987); Falzone v. State, 496 So.2d 894 (Fla. 2d DCA 1986).
Reversed and remanded to vacate the conviction and sentence for aggravated assault, and resentence on the robbery conviction consistent with this opinion.
ANSTEAD and DELL, JJ., and WARNER, MARTHA C., Associate Judge, concur.